Orders vacating notices of examination of the Socony Co. and John D. Andrews affirmed, and order granting motion for a preference insofar as appealed from affirmed, with one bill of $10 costs and disbursements. All concur. (Appeal from an order of Monroe Special Term vacating an undated notice of examination of defendant Socony Co., before trial; also appeal from part of order of same court and Justice, granting motion for preference and denying request for examination before trial of managing agent of Socony Co., John D. Andrews, the tax supervisor and members of the council, but allowing examination of certain town officers; also appeal from order of the same court and Justice vacating a notice of examination of defendant John D. Andrews before trial.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ.